Citation Nr: 9919797	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945 and from January 1949 to September 1962.  He died in 
February 1997.

This appeal arises from a rating decision of April 1997 from 
the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in February 1997 due to fungal sepsis.  
Conditions contributing to death were stroke, urinary tract 
infection, and pneumonia.

2.  Urinary tract infections and pneumonia during service 
were acute.  There is no evidence of any cardiovascular 
abnormality or Candida infection during any period of 
service.

3.  There is no evidence linking the fungal sepsis, stroke, 
urinary tract infection, and pneumonia to service.

4.  There is no evidence in the record of cardiovascular 
disease or hypertension within one year of discharge from 
service.

5.  There is no evidence that a disease incurred or 
aggravated in service or a disease proximately due to a 
service connected disability caused or contributed to the 
veteran's death.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
appellant's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  A claimant 
has, by statute, the duty to submit evidence that a claim is 
well-grounded.  The evidence must "justify a belief by a fair 
and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is 
not submitted, the claim is not well-grounded, and the 
initial burden placed on the appellant is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection may also be granted for a disability that 
is the proximate result of a service-connected disability.  
See 38 C.F.R. § 3.310(a) (1998).  

Additionally, where a veteran served continuously for ninety 
(90) days or more and cardiovascular disease or hypertension 
become manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

The veteran died in February 1997.  The cause of death listed 
on the death certificate was sepsis (fungal).  Conditions 
contributing to death were stroke, urinary tract infection, 
and pneumonia.  The VA hospital discharge summary for 
hospitalization from January 1997 to February 1997 notes 
diagnoses of left hemispheric stroke, pneumonia with severe 
respiratory distress and hypoxia, urinary tract infection, 
candidiasis, and cardiopulmonary arrest.

The service medical records note treatment in August and 
September 1943 for acute gonorrhea, and chronic prostatitis 
in September 1944.  The veteran was also treated for 
pneumonia from July to August 1944.  However, reports of 
medical examination, dated in January 1949 and December 1949, 
show that there was no venereal disease and there were no 
specific abnormalities of the genitourinary system, chest, or 
lungs.  Therefore, any urinary tract infection or pneumonia 
was acute.  There is no evidence of any cardiovascular 
abnormality or Candida infection during any period of the 
veteran's service.  The report of medical examination, dated 
in September 1962 at the last separation from service, notes 
that the clinical evaluation of the lungs and chest, heart, 
vascular system, genitourinary system, and neurologic system 
was normal.  There is no evidence in the record linking 
fungal sepsis, stroke, urinary tract infection, and pneumonia 
to service.  38 C.F.R. § 3.303 (1998). 

There is no evidence in the record of cardiovascular disease 
or hypertension within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309 (1998).

At the time of the veteran's death, he was service connected 
for bilateral hearing loss with tinnitus, shell fragment 
wound of the right forearm, fracture of the left fifth toe, 
fracture of the right third toe, fracture of the left fifth 
rib, hemorrhoids, and appendectomy.  However, there is no 
competent medical evidence in the record which shows that any 
of these service connected disabilities proximately caused or 
aggravated fungal sepsis, stroke, urinary tract infection, or 
pneumonia which caused or contributed to the veteran's death.  
38 C.F.R. § 3.310(a) (1998).

The cause of the veteran's death, as shown on the death 
certificate, was fungal sepsis.  However, as noted above, 
there is no competent evidence that the fungal sepsis from 
which the veteran died was related to service.  Contributing 
causes of death were shown on the death certificate as 
stroke, urinary tract infection, and pneumonia.  However, 
there is no competent in the record which shows that these 
contributing conditions were related to service.  Therefore, 
there is no evidence that a disease incurred in service or a 
disease proximately due to a service connected disability 
caused or contributed to the veteran's death.  38 C.F.R. 
§ 3.312 (1998).

The appellant claims that shrapnel wounds may have caused the 
sepsis and that the veteran may have had high blood pressure 
during service.  However, the appellant's assertions are not 
supported by competent evidence of record.  Her assertions 
amount to speculation and are not probative since as a lay 
person, she is not considered competent to offer an opinion 
as to medical causation.  38 C.F.R. § 3.312(a) (1998); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Furthermore, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The appellant has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence in the record that 
a condition that caused of contributed to the veteran's death 
was incurred in service or was due to a service connected 
disability.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the claim for service connection the 
cause of the veteran's death is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

